Citation Nr: 1205806	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for calcification of the brain.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from January 1949 to January 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this matter in September 2011 so that the Veteran could be scheduled for a hearing before a Veterans Law Judge (VLJ).  In December 2011, the Veteran appeared via videoconference and presented testimony before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's Parkinson's disease and calcification of the brain likely had onset as a result of his in-service head trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for calcification of the brain have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.          §§ 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for Parkinson's disease and calcification of the brain secondary to his in-service head injury.  Service treatment records verify that he sustained a skull fracture during service resulting which was repaired with a metal plate.

In support of his claim, the Veteran submitted numerous opinions from his private treating providers.  In December 2010, Dr. F.M.K. stated that he reviewed the Veteran's service treatment records, current treatment records, and a June 2010 VA examination, and opined that the Veteran's Parkinson's disease is a result of the head injury that he suffered during service.  He noted that the Veteran's treatment over the years progressed as expected in this type of post traumatic Parkinsonism.  In June 2011, he stated that he has served as the Veteran's internist since the onset of his Parkinson's.  He noted that serious head injuries may damage the basal ganglia, which is the area involved with Parkinson's disease, and that the Veteran's head injury and subsequent required treatments indicate that the severity was such that the basal ganglia could have been involved.  In his opinion, there is a greater than 50 percent likelihood that the Parkinson's disease is the result of his in-service head trauma.

Also in support of his claims are opinions from Dr. H.M., his private neurologist.  In his most recent letter, dated June 2011, Dr. H.M. stated that he took over the Veteran's care in 2007 when the prior provider retired.  He has treated the Veteran regularly for four years.  He noted that the Veteran's head trauma during service would be classified as a severe injury by current standards.  After reviewing his service treatment records, current treatment records, and June 2010 and February 2011 VA examinations, he opined that it is as likely as not that the Parkinson's disease was caused by the in-service head trauma.  His finding is supported by a 2003 Mayo Clinic study which found that patients with head trauma have a greater risk for developing Parkinsonism later in life than those who have not suffered such an injury.  Further, the study found that patients with a head injury are four times more likely to develop the disease than those who have never suffered such an injury.  The risk increased eightfold for patients who have had head trauma requiring hospitalization, and increases eleven fold for patients that have experienced severe head injury.

An October 2004 computed tomography (CT) scan of the brain showed a metal plate over the parietal occipital area, mild diffuse cerebral atrophy, and small basal ganglia calcifications.  Etiology was not discussed.

Against the Veteran's claims are the June 2008, August 2011, and February 2011 VA examinations.  The June 2008 examination provides a negative nexus opinion between Parkinson's and the in-service head injury and surgery; however, no rationale was provided in support of the opinion.  An August 2010 VA examiner opined that it is less likely as not that the Parkinson's disease is related to the in-service head trauma because while a severe one-time brain injury or repeated minor injuries can lead to a Parkinson's like state, the evidence did not show that the Veteran sustained such injuries.  The examiner did not address the plate in the Veteran's head or why the surgery and implant would not be considered severe.  In February 2011, a nurse practitioner opined that the Veteran's age, heredity, gender and probable exposure to toxins subsequent to service are greater risk factors for Parkinson's.  Thus, he opined that it is less likely as not that the Parkinson's disease is the result of a one-time traumatic brain injury.  He addressed the opinions from Dr. H.M. and Dr. F.M.K. and found that the opinions were based upon inaccurate or no rationale.

The Board notes that the claims file contains differing opinions as to whether the Veteran's Parkinson's disease is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Regarding Parkinson's disease, the Board finds that the evidence is in relative equipoise as to whether the disease had onset as a result of the in-service head injury.  Therefore, the Board finds that the Veteran should be given the benefit of the doubt and that service connection for Parkinson's disease should be granted.

Regarding the calcification of the brain, the CT scan shows that the condition developed where the metal plate was inserted.  Dr. F.M.K. stated that serious head injuries may damage the basal ganglia, the area involved with Parkinson's disease.  He found that the severity of the Veteran's head injury was such that the basal ganglia could have been involved.  

While somewhat speculative, there is some logic to this doctor's statement.  The Board finds that the Veteran should be given the benefit of the doubt that the calcification of the basal ganglia had onset as a result of his in-service head injury.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for Parkinson's disease is granted.

Service connection for calcification of the brain is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


